Title: From Thomas Jefferson to James Monroe, 23 January 1799
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Jan. 23. 99.
          
          The newspapers furnish you with the articles of common news as well as the Congressional. you observe the addition proposed to be  made to our navy, and the loan of 5. millions opened at 8. percent to equip it. the papers say that our agents abroad are purchasing vessels for this purpose. the following is as accurate a statement of our income & expence, annual, as I can form, after divesting the treasury reports of such articles as are accidental, & not properly annual.
          
            
              
              D.  C
              
            
            
              1798.
              Impost
              7,405,420.86
              Int. & reimbursmt. of domestic debt
              2,987,145.48 
              
            
            
              
              Excise, auctions, licences, carriages
              585,879.67
                Int. on domestic loans
              238,637.50 
              
            
            
              
              Postage
              57,000.  
                Dutch debt
              586,829.58 
              3,812,612.56
            
            
              
              Patents
              1,050.  
              Civil list
              
              524,206.83
            
            
              
              Coinage
              10,242.  
              loan offices
              
              13,000.  
            
            
              
              dividends of bank
              
              Mint
              
              13,300.  
            
            
              
              stock
              79,920   
              lighthouses
              
              44,281.08
            
            
              
              fines
              8   
              annuities and grants
              
              1,603.33
            
            
              
              
              8,139,520.53
              military pensions
              
              93,400.  
            
            
              1799.
              Direct tax.
              }
              clear of expences
              2,000,000
              miscellaneous expences
              
              19,000   
            
            
              
              Stamp tax
              10,139,520.  
              Contingent expences of govmt.
              
              20,000   
            
            
              
              
              
               amt of civil govmt. properly.
              728,791.24 
              
            
            
              
              
              
              Indians
              
              110,000   
            
            
              
              
              
              Foreign intercourse
              93,000
              
              
            
            
              
              
              
              Treaties Gr. Br. Spain & Meditern.
              187,500
              
              280,000   
            
            
              
              
              
              annual expence of existing navy
              2,434,261.10.
              
            
            
              
              
              
              do. of existing army (5038. offic. & priv.)
              1,461,175.   
              
            
            
              
              
              
              do. of officers of additl. army (actually commd)
              217,375.   
              4,112,811.10
            
            
              
              
              
              
              
              9,044,714.90
            
            
              
              
              
              do. of privates of do. (about 9000.)
              2,523,455
              
            
            
              
              
              
              do. of additional navy (exclus. outfit)
              2,949,278.96
              5,472,733.96
            
            
              
              
              
              8 pr. Ct. int. on 5. Millions. new loan
              
              400,000   
            
            
              
              
              
              
              
              14,917,448.86
            
          
          by this you will percieve that our income for 1799. being 10. Millions, and expences 9. Million we have a surplus of 1. Million, which with the 5. millions to be borrowed it is expected will build the navy & raise the army. when they are complete we shall have to raise by new taxes about 5. millions more, making in the whole 15. millions, which if our population be 5. Millions will be 3. dollars a head. but these additional taxes will not be wanting till the session after next.—the majority in Congress  being as in the last session, matters will go on now as then. I shall send you Gerry’s correspondence and Pickering’s report on it, by which you will percieve the unwillingness of France to break with us, and our determination not to believe it & therefore to go to war with them. for in this light must be viewed our surrounding their islands with our armed vessels instead of their cruising on our own coasts as the law directs.
          According to information there is real reason to believe that the X.Y.Z. delusion is wearing off, and the public mind beginning to take the same direction it was getting into before that maneuvre. Gerry’s dispatches will lend strongly to open the eyes of the people. besides this several other impressive circumstances will all be bearing on the public mind. the alien & sedition laws as before, the direct tax, the additional army & navy, an usurious loan to set those follies on foot, a prospect of heavy additional taxes as soon as they are completed, still heavier taxes if the government forces on the war, recruiting officers lounging at every court house and decoying the labourer from his plough. a clause in a bill now under debate for opening commerce with Toussaint & his black subjects now in open rebellion against France, will be a circumstance of high aggravation to that country, and in addition to our cruising round their islands will put their patience to a great proof. one fortunate circumstance is that, annihilated as they are on the ocean, they cannot get at us for some time, and this will give room for the popular sentiment to correct the imprudence. nothing is believed of the stories about Buonaparte. those about Ireland have a more serious aspect. I delivered the letter from you of which I was the bearer. no use was made of the paper, because that poor creature had already fallen too low even for contempt. it seems that the representative of our district is attached to his seat. mr Beckley tells me you have the collection of a sum of money for him which is destined for me. what is the prospect of getting it, & how much? I do not know whether I have before informed you that mr Madison paid to mr Barnes 240. or 250. D. in your name to be placed to your credit with mr Short. I consequently squared that account, & debited you to myself for the balance. this with another article or two of account between us, stands therefore against the books for which I am indebted to you, & of which I know not the cost. a very important measure is under contemplation here, which if adopted will require a considerable sum of money on loan. the thing being beyond the abilities of those present, they will possibly be obliged to assess their friends also. I may perhaps be forced to score you for 50. or 100. D. to be paid at convenience. but as yet it is only talked of. I shall rest my justification on the importance of the measure, and the Sentiments I  know you to entertain on such subjects.—we consider the elections on the whole as rather in our favor, & particularly believe those of N. Carolina will immediately come right. J. Nicholas, & Brent both offer again. my friendly respects to mrs Monroe, & to yourself affectionate salutations & Adieu.
          P.S. I shall seldom write to you, on account of the strong suspicions of infidelity in the post offices. always examine the seal before you open my letters, and note whether the impression is distinct.
        